Citation Nr: 0014114	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-15 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1970 to March 1974.  

This matter came to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In September 
1999, the Board remanded the case to the RO for additional 
development.  The RO returned the case to the Board in May 
2000.  The veteran is unrepresented in his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's PTSD is manifested primarily by anger, 
intrusive thoughts of Vietnam, paranoid ideas, sleep 
difficulty, social isolation and difficulty with work 
relationships; the resulting social and industrial impairment 
more nearly approximates considerable than severe.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.128, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

I.  Background

Briefly, the record shows that the veteran was seen with 
complaints of headaches in service in November 1971.  At that 
time he reported that he had been feeling very tense and 
nervous since returning from Southeast Asia 2 months earlier.  
The impression was tension headaches.  At the service 
separation examination in February 1974, the psychiatric 
evaluation was normal.  

Screening records for private psychological and marital 
counseling show that in the early 1980s the veteran reported 
difficulty with controlling his anger and with depression.  
He gave a history of having been a cargo loader in the Air 
Force and stated that in 1970 and 1971, his job included 
loading and arranging the dead bodies of American soldiers.  
He also reported having been subject to sniper and rocket 
attacks and said there was an incident when he had been 
paralyzed with fear.  He felt he let his friends down and 
felt guilty.  In the early 1980s the veteran received 
treatment from a private physician for depression and 
anxiety.  

The veteran filed his claim for service connection for PTSD 
in September 1994.  In a rating decision dated in October 
1997, the RO granted service connection for PTSD and assigned 
a 10 percent rating.  After a VA examination in March 1998, 
the RO awarded a 30 percent rating, effective from the date 
of claim in September 1994.  The veteran's disagreement with 
the 30 percent rating led to this appeal.  In September 1999, 
the Board remanded the claim to the RO for additional 
development.  Thereafter, in a rating decision dated in 
February 2000, the RO assigned a 50 percent rating for the 
veteran's PTSD effective from the date of claim in September 
1994, and the veteran continued his appeal.  

VA outpatient records dated in October 1994 show the veteran 
complained of depression and reported recent episodes of 
flashbacks to Vietnam following October 1994 surgery for a 
skin lesion on his shoulder.  He stated that after he was 
given a pain medication he hallucinated and experienced 
flashbacks to Vietnam.  He reported problems sleeping and 
said he experienced nightmares, bad dreams and restlessness.  
He reported recent episodes of increased anxiety and 
nervousness.  

At a VA psychiatric examination in October 1994, the veteran 
reported that he had been experiencing flashbacks, nightmares 
and sleep loss along with increasing anxiety, panicky 
feelings, hostility and aggressive impulses with anger.  On 
examination, the veteran admitted to suicidal thoughts, but 
no intentions or plans.  He dwelt on survival guilt.  The 
physician elicited no hallucinatory phenomena.  The veteran 
was freely verbal with normal grooming and posture.  The 
diagnosis was PTSD.  

A VA medical certificate shows that the veteran sought 
emergency room treatment in January 1995, when he complained 
of chest pain, shortness of breath, tension headache, anxiety 
and nervousness.  He reported he was having problems with his 
ex-wife and was told he had to return to court regarding 
their divorce.  The impression after examination was anxiety 
attack.  

VA outpatient records show that when seen in March 1995 the 
veteran reported problems with insomnia, concentration and 
hypervigilence.  He said that he experienced an exaggerated 
startle response and was irritable and angry.  The assessment 
was chronic PTSD.  Medications were continued.  

A VA medical certificate shows the veteran was seen in the 
emergency room in November 1997 with complaints of 
nervousness, headaches, chest tightness and nightmares.  He 
said he was also experiencing dizziness or light-headedness 
during the day while at work.  He denied suicidal or 
homicidal thoughts.  The diagnostic impression was anxiety 
reaction.  In December 1997, the veteran went to the VA 
emergency room after he missed seeing his treating 
psychiatrist.  He said he was having problems at his 
workplace and was afraid he could have a panic attack.  The 
attending physician wrote a letter to the veteran's employer 
certifying that the veteran was presently not able to 
function and could not perform his work duties. The physician 
stated that the veteran should return to work in 5 days.  A 
VA emergency room record shows that in February 1998 the 
veteran reported he had an anxiety attack at work during a 
ceremony dedicating a post office branch to veterans.  He 
said he had flashbacks, intrusive thoughts, nightmares and 
insomnia.  He said he felt depressed, startled easily and was 
irritable.  The assessment was PTSD, severe, chronic.  The 
physician certified that the veteran was not presently able 
to work and should return to work in 2 days.  A May 1998 VA 
emergency room visit concerned the veteran's reports of 
increased stress related to his brother's recent death.  
Short-term medication was prescribed and a return to work 
statement for 3 days from the visit was provided.  

VA outpatient progress notes dated from April 1995 to 
November 1999 show that the veteran participated in weekly 
group therapy sessions and periodically received individual 
treatment with medication adjustments from a VA physician.  
Those records reflect that the veteran spoke of continuing 
social and work-related problems, intrusive thoughts, anger 
and sleep problems.  The assessment reported by the physician 
who saw the veteran in August 1999 and November 1999 was 
chronic severe PTSD with Global Assessment of Functioning 
(GAF) equal to 55.  

At a VA examination in March 1998, the veteran reported he 
had worked for the U.S. Postal Service for 19 years and was a 
full-time letter carrier.  He gave a history of problems with 
his job including problems with his ex-wife who was his 
supervisor.  He reported having gone to the emergency room 
because of anxiety problems related to work and presence at a 
presentation at the post office for veterans from the Vietnam 
War.  He also reported becoming paranoid and very angry.  At 
the examination, the veteran reported having flashbacks about 
Vietnam every time Vietnam was mentioned on television or in 
the newspaper.  He reported frequent night sweats, poor 
sleep, frequent anger, quick temper and social isolation.  
The psychologist reported that the veteran had a sad and 
angry affect and his mood appeared to be dysthymic and angry.  
The psychologist stated that the veteran reported some 
difficulties with his short-term memory, which appeared to be 
related to poor concentration.  The Axis I diagnoses were 
PTSD and panic disorder without agoraphobia, and on Axis V 
the GAF was 55.  The psychologist commented that the 
veteran's PTSD caused him a fair amount of psychological 
stress.  He also commented that the veteran's PTSD made it 
difficult for the veteran to function on his job, but noted 
that the veteran had been able to hold full-time, steady 
employment at the Post Office for the last 19 years.  

In support of his claim, in December 1999 the veteran 
submitted a statement from a service officer for a veteran's 
organization.  That service officer outlined the veteran's 
efforts to cope in his hostile work environment.  He noted 
that the veteran took days off from work when his PTSD 
symptoms became too severe and tried to schedule his days off 
so that his workweek was broken into small segments.  The 
service officer noted that the veteran had to visit the VA 
emergency room four times in the last 18 months due to his 
PTSD and the unavailability of his psychiatrist.  The service 
officer said that he had known the veteran for 5 years and 
that they had become friends.  He said that the veteran had 
called him many times with PTSD problems.  

Absence analysis forms from the U.S. Postal Service show that 
the veteran took 17 days of sick leave in 1996, 7 days in 
1997, 10 days in 1998 and 4 days through the end of October 
1999.  Forms titled Request for or Notification of Absence 
show requests for sick leave for a doctor appointment on 1 
day in each of the years 1996, 1997 and 1998 and requests for 
sick leave for doctor appointments on 4 days in 1999, through 
October of that year.  

In a letter received in December 1999, the veteran's son 
stated that in the past six years his father isolated 
himself, had memory problems, suffered from insomnia and was 
angry and irritable, with episodes of rage.  

At a VA PTSD examination in January 2000, the veteran 
reported that with his medication his nightmares had been 
reduced to twice a month and flashbacks were no longer 
bothering him.  He complained of hypervigilence and said he 
experienced intrusive thoughts of Vietnam almost daily.  He 
said that currently his main problem was paranoia against his 
boss.  He also complained of a problem with his short-term 
memory and headaches.  He reported that he did little 
socializing, but had two good friends, one in his therapy 
group and another at work.  He said they occasionally went 
fishing or out to dinner.  On mental status examination, the 
veteran alluded to increased paranoia, startle response and 
hypervigilence, which the examiner noted were all documented 
in the veteran's present illness.  The Axis I diagnosis was 
PTSD.  The examiner assigned a GAF score of 60 and commented 
that the veteran had moderate symptoms and moderate 
difficulty because of conflicts in relationships and with co-
workers.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

The veteran's service-connected PTSD is rated as 50 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
Prior to revision, the Rating Schedule provided that PTSD 
warranted a 50 percent rating where it resulted in 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted for a psychoneurotic disability where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms would have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The evidence of record demonstrates that the disability 
picture for the veteran's PTSD most nearly approximates the 
criteria for a 50 percent rating.  The veteran's symptoms as 
documented on VA examinations and in VA progress notes 
include anger, intrusive thoughts of Vietnam, paranoid ideas, 
sleep difficulty, social isolation and difficulty with work 
relationships.  The examination reports and treatment records 
establish that the veteran has chronic symptoms, and 
examiners have described the PTSD as moderate to severe and 
have assigned GAF scores of 55 and 60, which under DSM IV 
indicate moderate symptoms or moderate difficulty in social 
or occupational functioning.  The veteran has reported 
continuing problems with short-term memory and functioning at 
work associated with his PTSD symptoms, and in light of the 
medical evidence demonstrating significant reduction in 
flexibility levels and in the ability to establish or 
maintain effective or favorable relationships, the Board is 
satisfied that the evidence demonstrates that the veteran's 
psychiatric disability produces considerable impairment of 
social and industrial adaptability warranting a 50 percent 
rating.  

A rating of 70 percent for the veteran's PTSD is not 
warranted under the old criteria because the level of 
impairment does not more nearly approximate severe than 
considerable.  In this regard, the Board points out that 
despite the veteran's anger and irritability, he has only 
rarely referred to suicidal or homicidal ideation and has 
emphasized that he would not kill himself or others.  Despite 
a depressed and angry affect at some examinations and the 
veteran's son's statement concerning his father's episodes of 
rage at home, there is no indication of such displays at 
work.  The veteran presented as alert, oriented, coherent and 
engaging with normal grooming on examinations and at clinic 
visits.  Although the veteran has emphasized repeatedly that 
he prefers not to be around others, he did recently 
acknowledge that he has two good friends.  Moreover, although 
VA examiners have acknowledged that the veteran's PTSD 
interferes with his ability to function at work, the record 
shows that the veteran has been able to maintain full-time 
steady employment with the U.S. Postal Service for more than 
19 years.  In the Board's judgment, the evidence for the 
appeal period establishes that the veteran's service-
connected PTSD does not more nearly approximate the criteria 
for a 70 percent rating under the previous criteria.  

New rating criteria

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria are found at 38 C.F.R. 
§ 4.130 (1999); PTSD is rated under Diagnostic Code 9411.  
The revisions provide a general rating formula encompassing 
all mental disorders.  

Under the general rating formula, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1999).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Although the evidence shows that the veteran has reported 
impaired impulse control and difficulty in establishing or 
maintaining effective relationships, the Board notes that the 
veteran's psychiatric symptoms do not reflect criteria for a 
rating higher than 50 percent under the new regulations.  In 
this regard, there has been only occasional reference to 
suicidal ideation and there is no indication of obsessional 
rituals, illogical or irrelevant speech, spatial 
disorientation or gross neglect of personal appearance and 
hygiene.  Although the veteran has shown irritability and 
reported temper outbursts and made reference to homicidal 
ideation, he has stated he would never kill anyone and he has 
no history of violence.  In addition, despite evidencing 
depression and anxiety at times, even including emergency 
room visits for anxiety, there is no indication that the 
veteran exhibits near continuous panic or depression.  
Although the veteran has apparently had difficulty with 
social relationships, including 3 divorces, his family 
relationships with his son and daughter have been maintained 
and he currently has some friends.  As to the veteran's 
ability to adapt to work or a worklike setting, the veteran's 
PTSD has interfered with his industrial adaptability, as 
acknowledged by the psychologist at the March 1998 VA 
examination who said that the veteran's PTSD appeared to 
increase when his job stress increased and as his PTSD 
increased, it decreased the veteran's ability to handle job 
stress.  The Board notes, however, that with the flexible 
scheduling of his workweek, the veteran has been able to 
maintain his full-time job with the U.S. Postal Service for 
more than 19 years.  In the Board's opinion, the disability 
picture associated with the veteran's PTSD does not more 
nearly approximate the criteria for a 70 percent rating than 
those for a 50 percent rating.  

Extra-schedular

The veteran has argued that he should be awarded a 75 percent 
disability rating for his PTSD because he feels the adverse 
effects of PTSD 75 percent of the time and hopes that he is 
sleeping the other 25 percent of the time.  In this regard, 
the Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Other than emergency room visits, 
there is no evidence that the veteran has been hospitalized 
due to his PTSD.  The records of 17 days of sick leave in 
1996, 7 days in 1997, 10 days in 1998 and 4 days through the 
end of October 1999, even if all because of the veteran's 
PTSD, do not indicate marked interference with employment.  
Further, the manifestations of the disability that have been 
documented in the medical evidence are consistent with the 
assigned rating, and, in the Board's judgment, the record 
does not indicate that the average industrial impairment 
resulting from the veteran's PTSD would be in excess of that 
contemplated by the assigned evaluation under the old or new 
rating criteria.  Therefore, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 50 percent for PTSD is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

